         Case 3:17-cv-05452-JST Document 64 Filed 01/07/19 Page 1 of 5



     Stephen M. Harris (SBN 110626)
 1
     Email: Stephen@smh-legal.com
 2   The Law Office of Stephen M. Harris, P.C.
     6230 Canoga Avenue, Suite 1500
 3   Woodland Hills, California 91367
     Tel: (818) 924-3103; Facsimile: (818) 924-3079
 4
 5   Counsel for Plaintiffs

 6   Michael B. Gallub
     E-mail: mgallub@herzfeld-rubin.com
 7   Herzfeld & Rubin, P.C.
     125 Broad Street
 8
     New York, New York 10004
 9   Telephone (212) 471-8500; Facsimile (212) 344-3333
     (Admitted Pro Hac Vice)
10
     Craig L. Winterman (SBN 75220)
11   E-mail: cwinterman@hrllp-law.com
     Herzfeld & Rubin LLP
12
     10866 Wilshire Blvd., Suite 800
13   Los Angeles, California 90024
     Telephone: (310) 553-0451; Facsimile: (310) 553-0648
14
15   Counsel for Defendant

16
                                   UNITED STATES DISTRICT COURT
17
18                              NORTHERN DISTRICT OF CALIFORNIA
     ROSAURA DERAS, ALEXANDER                              CASE NO: 17-cv-05452
19   SANTIAGO, and MARIA ELENA
     SANTIAGO, individually and on behalf of a
20   class of similarly situated individuals,
                                                               STIPULATION CONTINUING CASE
21                                                             MANAGEMENT CONFERENCE
                              Plaintiffs,
22
                                                           Judge: Jon S. Tigar
             vs.
23
     VOLKSWAGEN GROUP OF AMERICA,
24   INC.,
25
                              Defendant.
26
27
28
                                                         -1-
     Stipulation Continuing Case Management Conference                     CASE NO. 3:17-cv-05452
         Case 3:17-cv-05452-JST Document 64 Filed 01/07/19 Page 2 of 5




 1             WHEREAS on September 20, 2017, Plaintiff Rosaura Deras (“Plaintiff”) filed her
 2   Complaint;
 3             WHEREAS on November 13, 2017, pursuant to a stipulated extension of time, Defendant
 4   filed a motion to dismiss Plaintiff’s Complaint;
 5             WHEREAS on November 24, 2017, Plaintiff filed a First Amended Complaint;
 6             WHEREAS, pursuant to a stipulated extension of time, Defendant filed a motion to
 7   dismiss the First Amended Complaint on January 15, 2018;
 8             WHEREAS on May 16, 2018, the Court sua sponte continued the Case Management
 9   Conference that was scheduled on May 23, 2018 to July 18, 2018, due to the Court’s
10   forthcoming decision and order on Defendant’s motion to dismiss;
11             WHEREAS on May 17, 2018, the Court issued its Order granting in part Defendant’s
12   motion to dismiss, with leave to file a further Amended Complaint;
13             WHEREAS on May 21, 2018, pursuant to a stipulated request, the Court continued the
14
     Case Management Conference from July 18, 2018 to August 1, 2018;
15
               WHEREAS on June 16, 2018, Plaintiffs filed a Second Amended Complaint;
16
               WHEREAS on June 26, 2018, pursuant to stipulated request, the Court continued the
17
     Case Management Conference that was scheduled for August 1, 2018 to December 12, 2018,
18
     which the Court noted was “a date after determination of VWGoA’s motion to dismiss”;
19
               WHEREAS, on July 27, 2018, pursuant to a stipulated extension of time, Defendant filed
20
     a motion to partially dismiss the Second Amended Complaint, which was fully briefed by
21
     September 13, 2018;
22
               WHEREAS on October 25, 2018, the Court vacated the hearing on Defendant’s motion
23
     to dismiss that was scheduled for November 1, 2018, finding the matter suitable for disposition
24
     without oral argument;
25
               WHEREAS Defendant’s motion to dismiss the Second Amended Complaint is sub
26
     judice;
27
28
                                                         -2-
     Stipulation Continuing Case Management Conference                    CASE NO. 3:17-cv-05452
         Case 3:17-cv-05452-JST Document 64 Filed 01/07/19 Page 3 of 5




 1           WHEREAS because the Court’s ruling on Defendant’s motion to dismiss the Second
 2   Amended Complaint will determine which claims are subject to litigation, and will therefore
 3   materially impact the Case Management Conference, as well as the formulation of an updated
 4   Joint Case Management Statement, counsel jointly and respectfully requested, in accordance
 5   with the Court’s Order on June 26, 2018, that the Case Management Conference be held after the
 6   Court decides Defendant’s motion to dismiss the Second Amended Complaint,
 7           WHEREAS based upon that request, the Court continued the Case Management
 8   Conference from December 12, 2018 to January 23, 2019;
 9           WHEREAS counsel for Plaintiffs has a calendar conflict with the presently scheduled
10   date for the Case Management Conference of January 23, 2019, and Defendant’s motion to
11   dismiss the Second Amended Complaint is currently sub judice;
12           WHEREAS based upon Plaintiffs’ counsel’s conflict, and the fact that the determination
13   of the Motion to Dismiss will materially impact the Case Management Conference, counsel for
14
     the parties have agreed, subject to the Court’s approval, that the Case Management Conference
15
     be continued from January 23, 2019 to March 20, 2019 at 2:00 p.m. or to a date thereafter that is
16
     convenient to the Court, and that the date for filing an updated Joint Case Management
17
     Statement be adjusted accordingly;
18
             WHEREAS the agreed-to and requested continuance will not otherwise alter the date of
19
     any event or deadline already fixed by Court order, and this stipulated request is being filed 14
20
     days before the scheduled conference as required by Rule 6-1(b) of the Local Civil Rules of the
21
     United States District Court for the Northern District of California;
22
             NOW THEREFORE, pursuant to Rules 6-1(b) and 6-2 of the Local Civil Rules of the
23
     United States District Court for the Northern District of California, it is hereby stipulated by and
24
     between Plaintiffs and Defendant, through their undersigned counsel, and respectfully requested,
25
     that the Court continue the Case Management Conference from January 23, 2019 to March 20,
26
     2019, at 2:00 p.m., or to such other date thereafter that is convenient to the Court, and that the
27
28
                                                         -3-
     Stipulation Continuing Case Management Conference                       CASE NO. 3:17-cv-05452
         Case 3:17-cv-05452-JST Document 64 Filed 01/07/19 Page 4 of 5




 1   current January 16, 2019 filing date for the updated Joint Case Management Statement be
 2   extended accordingly.
 3   IT IS SO STIPULATED.
 4
     Dated: January 7, 2019                                    THE LAW OFFICE OF STEPHEN M.
 5
                                                               HARRIS, P.C.
 6
                                                     By:       /s/ Stephen M. Harris
 7                                                             Stephen M. Harris (SBN 110626)
                                                               Attorney for Plaintiffs
 8
 9
10   Dated: January 7, 2019                                    HERZFELD & RUBIN P.C.
11
                                                     By:       s/ Michael B. Gallub
12                                                             Michael B. Gallub (pro hac vice)
                                                               Attorney for Defendant,
13                                                             Volkswagen Group of America, Inc.
14
15
     PURSUANT TO STIPULATION, IT IS SO ORDERED:
16
17   The Case Management Conference is continued to _______________________________
18
19   Dated:

20
     ______________________
21
     Jon S. Tigar, U.S.D.J.
22
23
24
25
26
27
28
                                                         -4-
     Stipulation Continuing Case Management Conference                       CASE NO. 3:17-cv-05452
         Case 3:17-cv-05452-JST Document 64 Filed 01/07/19 Page 5 of 5




 1                          ATTESTATION UNDER LOCAL RULE 5-1(i)(3)
 2           I, Stephen M. Harris, am the ECF User whose ID and password are being used to file this
 3   Stipulation Continuing Case Management Conference pursuant to Civil L.R. 6-2. In compliance
 4   with Local Rule 5-1(i)(3), I hereby attest that Craig L. Winterman, and Michael B. Gallub,
 5   counsel for Defendant, have concurred in this filing.
 6
 7   Dated: January7, 2019                                     By:   s/Stephen M. Harris
 8                                                             Counsel for Plaintiffs

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         -5-
     Stipulation Continuing Case Management Conference                      CASE NO. 3:17-cv-05452
